Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comments
This Office action is based on response filed on 02/22/2022 and the interview on 3/18/2022 between applicant’s representative Mr. Evan R. Witt and examiner Duy Khuong Nguyen, AU 2199 to amend claim 13 to spell out acronyms in the claim.   In the reply filed on 02/22/2022, Independent claims 1 and independent claim 11 have been amended.  Claims 3-4 and 8-10 also have been amended.  Claims 2, 5-7, 12 and 15-16 have been canceled.  
Claim 1 and claim 11 have been amended to overcome the claim objection.  Therefore, the claim objection for claim 1 and claim 11 has been withdrawn.  
Claim 3-4 and claim 13-14 have been amended to overcome the claim objection.  Therefore, the claim objection for claim 3-4 and claim 13-14 has been withdrawn.  
Based on amended claims and applicant’s arguments, the 103 rejection has been withdrawn for claims 1, 3-4, 8-11 and 13-14.  Claims 1, 3-4, 8-11 and 13-14 are allowable subject matter.
CLAIM'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
This listing of claims will replace all prior versions, and listings of claims in the application.  Please amend claim 13.
13.(Currently Amended) The USB device according to claim 11, wherein the first connection interface is a UART (Universal Asynchronous Receiver/Transmitter) interface, an I2C (Inter-Integrated Circuit Bus) interface, a SPI (Serial Peripheral Interface Bus) interface or a USB interface.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199